 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8         DENISA DENINA M,
 9                                 Plaintiff,            CASE NO. C19-05042 RAJ-BAT

10                v.                                     ORDER DENYING
                                                         PLAINTIFF’S OBJECTIONS
11                                                       AND ADOPTING REPORT AND
           COMMISSIONER OF SOCIAL
           SECURITY,                                     RECOMMENDATION
12

13                                 Defendant.

14
            The Court has reviewed the Report and Recommendation of the Honorable Brian
15   A. Tsuchida, United States Magistrate Judge, Plaintiff’s Objections, Judge Tsuchida’s
16   Addendum to the Report and Recommendation, and the balance of the record. The Court

17   concurs fully in the recommendations of the Report and Recommendation.

18          On August 8, 2019, Plaintiff filed Objections to Judge Tsuchida’s Report and
     Recommendation, noting that the R&R did not address Plaintiff’s argument in favor of
19
     remand for immediate calculation of benefits. Dkt. # 14 at 1. Plaintiff is correct that the
20
     decision to remand for further proceedings or immediate calculation of benefits lies
21
     within the Court’s discretion. Id. (citing Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir.
22   2014)). As noted by Judge Tsuchida, however, remand for immediate calculation of
23   benefits is appropriate only where there are no outstanding issues on which further
     proceedings in the administrative court would be useful. Dkt. # 15 at 2 (citing Leon v.
     Berryhill, 880 F.3d 1041, 1044 (9th Cir. 2017) (holding remand for a direct award of

     ORDER - 1
 1
     benefits may be appropriate where “there are no outstanding issues on which further
 2   proceedings in the administrative court would be useful.”)). Here, because there are still
 3   several outstanding issues including reassessment of the opinions of Drs. Valette and

 4   Weiss, remand for immediate calculation of benefits is inappropriate. Id. at 2.

 5
            Accordingly, the Court adopts the Report and Recommendation (Dkt. # 13) and
     DENIES Plaintiff’s Objections (Dkt. # 14). The Commissioner’s decision is
 6
     REVERSED and this case is REMANDED to the Social Security Administration for
 7
     further proceedings consistent with the Report and Recommendation. The Clerk shall
 8
     provide copies of this Order to the parties and Judge Tsuchida.
 9
            DATED this 6th day of November, 2019.
10

11

12
                                                      A
                                                      The Honorable Richard A. Jones
13                                                    United States District Judge
14

15

16

17

18

19

20

21

22

23




     ORDER - 2
